        Case 1:20-cv-05585-AT-BCM Document 7 Filed 09/11/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       9/11/2020
JORGE DANIEL GOMEZ,

                                  Plaintiff,
                                                                     20 Civ. 5585 (AT)
                      -against-
                                                                 ORDER OF SERVICE
HENRY STREET SETTLEMENT; RENEE
BEST; PRISCILLA DELSOL-HILL,

                                  Defendants.

ANALISA TORRES, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e to 2000e-17, alleging that his employer discriminated against him

based on his race. Plaintiff may also be asserting related state-law claims. See McLeod v. Jewish

Guild for the Blind, 864 F. 3d 154, 158 (2d Cir. 2017) (holding that where a pro se plaintiff’s

factual allegations supported claims under “well-known” provisions of state law, district courts

must construe the complaint as asserting claims under those laws, “regardless of [plaintiff’s]

failure to check the appropriate blank on a form complaint”). By order dated September 10,

2020, the Court granted Plaintiff’s request to proceed in forma pauperis (IFP).

                                               DISCUSSION

A.     Service on Defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schilt, 717 F.3d. 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summonses and complaint be served within 90 days
           Case 1:20-cv-05585-AT-BCM Document 7 Filed 09/11/20 Page 2 of 4




of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Henry Street Settlement, Renee Best,

and Priscilla DelSol-Hill through the U.S. Marshals Service, the Clerk of Court is instructed to

fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of

these Defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these Defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.




                                                   2
Case 1:20-cv-05585-AT-BCM Document 7 Filed 09/11/20 Page 3 of 4
Case 1:20-cv-05585-AT-BCM Document 7 Filed 09/11/20 Page 4 of 4




             DEFENDANTS AND SERVICE ADDRESSES


     Henry Street Settlement
     265 Henry Street
     New York, New York 10002

     Renee Best
     c/o Henry Street Settlement
     265 Henry Street
     New York, New York 10002

     Priscilla DelSol-Hill
     c/o Henry Street Settlement
     265 Henry Street
     New York, New York 10002
